IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

CHAD W. NORMAN PLAINTIFF
v. No. 4:17-cV-482-DPM

WILLIAM COOPER, Medical Director,

Turnkey Medical; PAM ]OHNSON,

APN/NPRN, Turnkey Medical; KAREN

LITTLE, RN, Turnkey Medical; WENDY

NICHOLS, RN, Turnkey Medical; KAREN

CHASE, Medical Director, Turnkey Medical;

A. ROGERS, Deputy, Pulaski County Regional

Detention Facility; DOC HOLLADAY, Sheriff,

Pulaski County; and ]ACOB MITCHELL,

Medical Administrator, PCRDF DEFENDANTS

ORDER

Unopposed recommendation, NQ 45, adopted. FED. R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Motion to
dismiss, NQ 39, and motion for summary judgment, NQ 41, granted.
Norman's claims against Cooper, ]ohnson, Little, Nichols, Chase, and
Mitchell Will be dismissed Without prejudice. His claims against
Holladay and Rogers Will be dismissed With prejudice

So Ordered.

 

A.}"Z' ., t ,L, gfj`§;" l//;z" , 1
D.P. Marshall ]r.
United States District judge

